The hearing court credited the testimony of the arresting officer. This testimony was not so inherently incredible or improbable as to lead this court to substitute its judgment for that of the hearing court (see, e.g., People v Owens, 111 AD2d *755273; People v Africk, 107 AD2d 700; People v Wright, 71 AD2d 585). Nor do we find that a reduction in sentence is warranted. The sentence imposed was part of a negotiated plea and is within the legally permissible range for a second felony offender convicted of a class E felony offense (see, People v Kazepis, 101 AD2d 816; see also, Penal Law § 70.06 [3] [e]; [4] [b]). Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.